739 N.W.2d 336 (2007)
Patricia A. PAPPAS, Personal Representative of the Estate of Florinda C. Pappas, Deceased, Plaintiff-Appellee,
v.
BORTZ HEALTH CARE FACILITIES, INC., and Warren Geriatric Village, Inc., d/b/a Bortz Health Care of Warren, Defendants-Appellants.
Docket No. 128864. COA No. 251144.
Supreme Court of Michigan.
October 12, 2007.
By order of December 8, 2006, the application for leave to appeal the March 3, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in Vega v. Lakeland Hospitals at Niles and St. Joseph, Inc. (Docket No. 129436). On order of the Court, the case having been decided on July 18, 2007, 479 Mich. 243, 736 N.W.2d 561 (2007), the application is again considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing: (1) whether, assuming that the six-month discovery provision in MCL 600.5838a(2) applies in this case because the plaintiff's decedent was insane from the time the claim accrued until her death, the claim is barred where the plaintiff did not bring this action within one year after the insanity disability was removed through death pursuant to MCL 600.5851(1); and (2) whether the wrongful death saving statute, MCL 600.5852, is controlling under the circumstances of this case. The parties should not submit mere restatements of their application papers.